 

Exhibit 10.3(1)

 

AMENDMENT NUMBER ONE

TO THE

UPS SAVINGS PLAN

EFFECTIVE AS OF JANUARY 1, 1998

 

WHEREAS, The United Parcel Service (the “Company”) maintains the UPS Savings
Plan (the “Plan”) as amended and restated effective January 1, 1998; and

 

WHEREAS, the Board reserved the right in Section 14.1 of the Plan to amend,
modify or change the Plan from time to time; and

 

WHEREAS, it is desired to further amend the Plan to reflect certain provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”); and

 

WHEREAS, this amendment is intended as a good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder; and

 

WHEREAS, except as otherwise provided, this amendment shall be effective as of
the first day of the first Plan Year beginning after December 31, 2001; and

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. Article I is amended effective as of August 1, 2002 to renumber Sections 1.13
to 1.54 as Sections 1.14 to 1.55, respectively, (and any internal Plan
cross-references are amended accordingly) and to add a new Section 1.13 which
reads as follows:

 

Section 1.13 Catch-Up Contributions—means a contribution to the Plan at the
election of a Participant in accordance with Section 3.1(b) and Code § 414(v)
that is not includible in gross income for federal income tax purposes solely by
reason of the application of Code §401(k).

 

2. Section 1.16(c) is amended to read as follows:

 

(c) The annual Compensation of each Participant taken into account under the
Plan shall not exceed $200,000 for Plan Years beginning on or after January 1,
2002, as adjusted for cost-of-living increases in accordance with Code §
401(a)(17)(B). For Plan Years beginning before January 1, 2002, the annual
Compensation of each Participant taken into account under the Plan shall not
exceed $150,000 for Plan Years, as adjusted for cost-of-living increases in
accordance with Code § 401(a)(17). The cost-of-living adjustment in effect for a
calendar year applies to any Plan Year beginning in such calendar year. If a
Plan Year consists of fewer than 12 months, the annual compensation limit will
be multiplied by a fraction, the numerator of which is the number of months in
the short Plan Year, and the denominator of which is 12. The annual compensation
limit does not apply for purposes of Section 5.2.

 



--------------------------------------------------------------------------------

3. Article I is amended to renumber Sections 1.17 to 1.53 as Sections 1.18 to
1.54, respectively, (and any internal Plan cross-references are amended
accordingly) and to add a new Section 1.17 which reads as follows:

 

Section 1.17 Disability - means a medically determinable physical or mental
impairment as a result of which the Participant is disabled and qualified for
disability benefits under (a) the United States Social Security Act, (b) a long
term disability plan to which an Employer Company contributes for the
Participant or (c) workers compensation laws.

 

4. The last paragraph of Section 1.18 (formerly Section 1.17) is amended to read
as follows:

 

The annual Eligible Compensation of each Participant taken into account under
the Plan shall not exceed $200,000 for Plan Years beginning on or after January
1, 2002, as adjusted for cost-of-living increases in accordance with Code §
401(a)(17)(B). For Plan Years beginning before January 1, 2002, the annual
Eligible Compensation of each Participant taken into account under the Plan
shall not exceed $150,000 for Plan Years, as adjusted for cost-of-living
increases in accordance with Code § 401(a)(17). The cost-of-living adjustment in
effect for a calendar year applies to any Plan Year beginning in such calendar
year. If a Plan Year consists of fewer than 12 months, the annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the short Plan Year, and the denominator of which is 12. The annual
compensation limit does not apply for purposes of Section 5.2.

 

For any Plan Year beginning on or after January 1, 1997, in determining the
Compensation of an Eligible Employee, the family aggregation rules of former
Code § 414(q)(6) shall not apply.

 

5. Section 1.50(a) (formerly Section 1.49(a)) is amended to read as follows:

 

(a)

 

(1) Effective as of January 1, 2002, the date on which an individual terminates
employment with all Affiliates by reason of a voluntarily quit, retirement,
death, period of Disability of more than 52 weeks, discharge, failure to return
from layoff or authorized leave of absence, or for any other reason (unless a
grievance is pending) provided for periods before January 1, 2002, such
separation constitutes a “separation from service” within the meaning of Code §
401(k) and for periods on or after January 1, 2002, such separation constitutes
a “severance from employment” within the meaning of Code § 401(k); provided,
however, that a “separation from employment” shall not occur with respect to any
Participant as a result of a transaction if his or her new employer following
the transaction agrees to assume this Plan or agrees to assume assets and
liabilities of this Plan attributable to such Participant. A discharge will not
be treated as a Separation from Service while a grievance is pending but, if the
discharge is upheld, will be treated as a Separation from Service as of the date
of the discharge.

 

(2) Effective before January 1, 2002 but on or after May 1, 2000, the date on
which an individual terminates employment with all Affiliates by reason of a
voluntarily quit, retirement, death, the end of a period of disability of more
than 52 weeks at which time a physician certifies that the individual is
currently disabled and unable to return to

 

-2-



--------------------------------------------------------------------------------

work for an Affiliate, discharge, failure to return from layoff or authorized
leave of absence, or for any other reason (unless a grievance is pending)
provided for periods before January 1, 2002, such separation constitutes a
“separation from service” within the meaning of Code § 401(k) and for periods on
or after January 1, 2002, such separation constitutes a “severance from
employment” within the meaning of Code § 401(k); provided, however, that a
“separation from employment” shall not occur with respect to any Participant as
a result of a transaction if his or her new employer following the transaction
agrees to assume this Plan or agrees to assume assets and liabilities of this
Plan attributable to such Participant. A discharge will not be treated as a
Separation from Service while a grievance is pending but, if the discharge is
upheld, will be treated as a Separation from Service as of the date of the
discharge.

 

(3) Effective before May 1, 2000, the earlier of the date under Section
1.49(a)(1) or the date on which a 12-consecutive month period ends during which
the individual did not perform an Hour of Service.

 

6. Section 3.1 is amended effective August 1, 2002 to read as follows:

 

Section 3.1 Pre-Tax Contributions.

 

(a) General. Subject to the rules and limitations in this Section 3 and in
Section 5, each Participant who is an Eligible Employee (other than an Eligible
Employee employed in Puerto Rico) may make Pre-Tax Contributions through
authorizing the pretax payroll deduction of

 

(1) from 1% to 25% (for periods before August 1, 2002, from 1% to 17%) in 1%
increments of his or her Eligible Compensation (excluding those items set forth
in Section 3.l(a)(2),(3) and (4) below’) for each pay period;

 

(2) all or a part of his or her half month bonus;

 

(3) effective as of July 1, 2001, quarterly bonuses; and

 

(4) all or a part of his or her discretionary days pay off.

 

(b) Catch-Up Contributions. Effective as of August 1, 2002, subject to the rules
and limitations in this Section 3 and in Section 5 except as otherwise provided,
each Participant who is an Eligible Employee (other than an Eligible Employee
employed in Puerto Rico) who will attain age 50 before the close of the Plan
Year shall be eligible to make Catch-Up Contributions effective August 1, 2002,
in 1% increments from 1% to 20% and, effective January 1, 2003, in 1% increments
from 1% to 10% of his or her Eligible Compensation (excluding those items set
forth in Section 3. 1(a)(2),(3) and (4)) and in accordance with, and subject to
the limitations of, Code § 414(v). Such Catch-Up Contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code §§ 402(g) and 415. The Plan shall not be treated as
failing to satisfy the provisions of the Plan implementing the requirements of
Code §§ 401(k)(3), 410(b), or 416, as applicable, by reason of the making of
such Catch-Up Contributions. Catch-Up Contributions shall be treated as Pre-Tax
Contributions for

 

-3-



--------------------------------------------------------------------------------

purposes of Sections 3.3, 3.4, 3.5, 6.2 and Article VII. Catch-Up Contributions
shall be credited to a Participant’s Pre-Tax Contribution Account unless the
Committee determines that such contributions (and investment gains or losses on
such contributions) should be credited to a separate subaccount.

 

(c) Puerto Rico. Subject to the rules and limitations in this Section 3 and in
Section 5, each Participant who is an Eligible Employee employed in Puerto Rico
may make Pre-Tax Contributions through authorizing the pre-tax payroll deduction
of

 

(1) from 1% to 10% (in 1% increments) of his or her Eligible Compensation
(including those items set forth in Section 3.1(c)(2),(3) and (4) below) for
each pay period;

 

(2) all or a part of his or her half month bonus;

 

(3) effective as of July 1, 2001, quarterly bonuses; and

 

(4) all or a part of his or her discretionary days pay off.

 

Notwithstanding the foregoing, a Participant who is an Eligible Employee
employed in Puerto Rico may not contribute total Pre-Tax Contributions under
this Section 3.1(c) in excess of 10% of his or her Eligible Compensation.

 

An election under this Section 3.1(a), (b) or (c) must be made via VRU or in
accordance with such other procedures prescribed by the Committee or its
designee. A Participant may make an election to begin making Pre-Tax
Contributions on any business day that coincides with or follows the date he or
she becomes a Participant. A Participant’s initial payroll deduction
contribution election will be effective for the first pay period beginning after
his or her election is processed and will continue while the Participant is an
Eligible Employee until the Participant changes his or her election in
accordance with Section 3.3 or suspends his or her contributions in accordance
with Section 3.4.

 

The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of Pre-Tax Contributions elected by any Participant who is
a Highly Compensated Employee or by all Highly Compensated Employees as a group
if it determines that reduction is appropriate in light of the limitations under
Section 5.4.

 

(d) Accounts. The Pre-Tax Contributions elected by a Participant under Sections
3.1(a), (b) and (c) will be credited to such Participant’s Pre-Tax Contribution
Account.

 

7. Section 3.4(c) is amended effective for hardship withdrawals made after
December 31, 2002 to read as follows:

 

(c) Hardship Withdrawal. A Participant will be treated as if he or she had
elected to completely suspend all Pre-Tax and After-Tax Contributions for the
6-month period following a hardship withdrawal in accordance with Section
9.8(c), and a Participant who was not making any Pre-Tax or After-Tax
Contributions at the time of

 

-4-



--------------------------------------------------------------------------------

the withdrawal will not be allowed to resume making Pre-Tax Contributions or
After-Tax contributions for the 6-month period following a hardship withdrawal.
Following the suspension, Participant may elect to resume making Pre-Tax
Contributions and/or After-Tax Contributions in accordance with Section 3.1 or
Section 3.2, respectively. With respect to a hardship withdrawal made before
January 1, 2003, this provision shall be applied by substituting “12-month
period” for “6-month period.”

 

8. Section 5.2(a) is amended effective for limitation years beginning after
December 31, 2001 to read as follows:

 

(a) General Rule. The term “limitation year” as defined in Code § 415 and the
corresponding regulations means the calendar year. Except to the extent
permitted under Section 3.1(b) (Catch-Up Contributions), the total annual
additions (as described in Section 5.2(b)) allocated to a Participant’s Account
for any limitation year when added to the contributions that are treated as made
on behalf of such Participant for such limitation year under the coordination
rules in Section 5.2(c) will not exceed the lesser of:

 

(1) 100% (25% for limitation years before January 1, 2002) of the Participant’s
Compensation for the limitation year;

 

(2) $40,000 ($30,000 for limitation years beginning after December 31, 1994 but
before January 1, 2002) as adjusted for cost-of-living increases in accordance
with Code § 415(d)), or

 

(3) such lesser amount as the Committee deems necessary or appropriate to
satisfy the requirements of Code § 415 in light of Section 5.2(c) and the
benefits, if any, accrued and the contributions, if any, made for such
Participant under any other employee benefit plan maintained by an Affiliate.

 

If a short limitation year (less than 12 months) is created because of an
amendment, the limitation described in (2) above will be prorated.

 

9. Section 5.5(c) is to read as follows:

 

(c) Multiple Use Limitation.

 

(1) For Plan Years beginning after January 1, 2002, the multiple use test
described in Treas. Reg.1.401(m)-2 and Section 5.5(c)(2) below shall not apply.

 

(2) For Plan Years beginning before January 1, 2002, the ACPs of all Highly
Compensated Employees will be reduced (beginning with the highest of such
percentages) to the extent required under Code § 401(m) and the regulations
issued under that section to prevent multiple use of the alternative test
described in Code § 401(k)(3)(A)(ii)(II) and in Code § 401(m)(2)(A)(ii) in the
same Plan Year. The reduction will be treated as an Excess Aggregate
Contribution.

 

-5-



--------------------------------------------------------------------------------

10. Section 9.1 is amended to read as follows:

 

Section 9.1 General. A Participant may request distribution of his or her
Account when he or she has a Separation from Service and a Participant may
request a withdrawal from his or her Account before a Separation from Service to
the extent provided in Sections 9.8, 9.8A and 9.9.

 

11. Section 9.8(c)(3) is amended effective for hardship distributions made after
December 31, 2002 to read as follows:

 

(3) Suspension of Contributions and Adjusted Limits. If any portion of the
hardship withdrawal comes from the Participant’s Pre-Tax Account, the following
restrictions apply to the extent applicable:

 

(i) For the six (6) month period following the date of the withdrawal, the
Participant cannot make any Pre-Tax Contributions or After-Tax Contributions
under this Plan or elective deferrals or employee contributions under any other
plans maintained by the Employer and any of its Affiliates. For this purpose,
“other plans” means all qualified and nonqualified plans of deferred
compensation, including a stock option, stock purchase or other similar plan,
but excluding a health or welfare benefit plan (even if it is part of a
cafeteria plan described in Code § 125). With respect to a hardship withdrawal
made before January 1, 2003, this provision shall be applied by substituting
“12-month period” for “6-month period.”

 

(ii) For hardship withdrawals made before January 1, 2003, for the calendar year
immediately following the calendar year in which the withdrawal occurs, the
Participant’s Pre-Tax Contributions under this Plan and elective deferrals under
all other plans maintained by the Affiliates cannot exceed the dollar limitation
under Code § 402(g) for that calendar year (as described in Section 5.3) reduced
by the amount of the Participant’s Pre-Tax Contributions and elective deferrals
under those other plans for the calendar year in which the withdrawal occurs.

 

12. Article IX is amended to add a new Section 9.8A which follows Section 9.8
and precedes Section 9.9 and which reads as follows:

 

Section 9.8A Disability. A Participant who has been absent for more than 52
weeks on account of Disability (but who has not experienced a Separation from
Service) and whose Disability continues through the date of withdrawal under
this Section 9.8A may withdraw all or any portion of his or her Account at any
time by submitting a request for withdrawal in accordance with the procedures
adopted by the Committee for this purpose. Such withdrawal shall be subject to
any additional restrictions, uniformly applied with respect to Participants
similarly situated, as are prescribed by the Committee regarding the frequency
and minimum amount of such withdrawal.

 

-6-



--------------------------------------------------------------------------------

13. Section 9.12 is amended effective for distributions made after December 31,
2001 to read as follows:

 

Section 9.12 Eligible Rollover Distribution

 

(a) General. Notwithstanding any provision of this Plan to the contrary that
would otherwise limit a Distributee’s election under this Section 9.12, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution of two
hundred dollars ($200) or more transferred to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

(b) Definitions.

 

(1) Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:

 

(i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s designated beneficiary, or for a
specified period of ten (10) years or more;

 

(ii) any distribution to the extent that distribution is required under Code §
401(a)(9);

 

(iii) any distribution of Pre-Tax Contributions or pre-tax contributions under a
Merged Plan on account of hardship on or after January 1, 1999; and

 

(iv) effective for distributions made before January 1, 2002, the portion of any
distribution that is not includible in gross income.

 

Effective for distributions made after December 31, 2001, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion which consists of after-tax
contributions may be paid only to an individual retirement annuity described in
Code § 408(a) or Code § 408(b), or to a qualified defined contribution plan
described in Code § 401(a) or Code § 403(a) that agrees to account separately
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
portion which is not so includible.

 

(2) Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), a
qualified trust described in Code § 401(a) and, effective for distributions made

 

-7-



--------------------------------------------------------------------------------

after December 31, 2001, an annuity contract described in Code § 403(b) or an
eligible plan under Code § 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such Plan from this Plan in order to be an Eligible Retirement
Plan. The definition of Eligible Retirement Plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in Code §
414(p).

 

(3) Distributee. A Distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code § 414(p),
are Distributees with regard to the interest of the spouse or former spouse.

 

(4) Direct Rollover. A Direct Rollover is a payment by this Plan to the Eligible
Retirement Plan specified by the Distributee.

 

(5) Additional Limitations. Notwithstanding the foregoing,

 

(i) if the Distributee elects to have his or her Eligible Rollover Distribution
paid in part to him or her and paid in part as a Direct Rollover, the Direct
Rollover must be in an amount of two hundred dollars ($200) or more; and

 

(ii) a Direct Rollover to more than one Eligible Retirement Plan will not be
permitted.

 

14. Section 15.9 is amended to read as follows:

 

15.9 Top Heavy Plan.

 

(a) Determination. The Committee as of the last day of each Plan Year (the
“determination date”) will determine the sum of the present value of the accrued
benefits of “key employees” (as defined in Code § 416(i)(1)) and the sum of the
present value of the accrued benefits of all other Employees in accordance with
the rules set forth in Code § 416(g), or will take such other action as the
Committee deems appropriate to conclude that no such determination is necessary
under the circumstances. If the sum of the present value of the accrued benefits
of such key employees exceeds sixty percent (60%) of the sum of the present
value of the accrued benefits of all employees as of the determination date,
this Plan will be “top-heavy” for the immediately following Plan Year. For
purposes of this Section, the present value of the accrued benefit of each
employee will be equal to the sum of

 

(1) the balance of the employee’s Account under this Plan (determined for this
purpose as of the last day of each Plan Year, which is the “valuation date” for
this Plan);

 

-8-



--------------------------------------------------------------------------------

(2) the present value of the employee’s accrued benefit, if any, (determined as
of the most recent valuation date occurring within a twelve (12)-month period
ending on the determination date) under

 

(i) each qualified plan (as described in Code § 401(a)) maintained by an
Affiliate (A) in which a key employee is a participant or (B) that enables any
plan described in subclause (i) to meet the requirements of Code § 401(a)(4) or
§ 410 (the “required aggregation group”), and

 

(ii) each other qualified plan maintained by an Affiliate (other than a plan
described in clause (a) that may be aggregated with this Plan and the plans
described in clause (a), provided such aggregation group (including a plan
described in this clause (b) continues to meet the requirements of Code §
401(a)(4) and § 410 (the “permissive aggregation group”); and

 

(3)

 

(i) for Plan Years beginning on or after January 1, 2002, the value of any
withdrawals and distributions made from this Plan and the plans described in (2)
above during the 1-year period ending on such determination date and the value
of any contributions due under this Plan and the defined contribution plans
described in (2) above but as yet unpaid as of such determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been required to be aggregated
with the Plan under Code § 416(g)(2)(A)(i). In the case of a distribution made
for a reason other than separation from service, death or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”

 

(ii) for Plan Years beginning before January 1, 2002, the value of any
withdrawals and distributions made from this Plan and the plans described in (2)
above during the 5 year period ending on such determination date and the value
of any contributions due under this Plan and the defined contribution plans
described in (2) above but as yet unpaid as of such determination date;

 

provided, however, effective for Plan Year beginning on or after January 1,
2002, the accrued benefit of any employee will be disregarded if such employee
has not performed any services for any Affiliate at any time during the one (1)
year period ending on the date as of which such determination is made and,
effective for Plan Years beginning before January 1, 2002, the accrued benefit
of any employee will be disregarded if such

 

-9-



--------------------------------------------------------------------------------

employee has not performed any services for any Affiliate at any time during the
five (5) year period ending on the date as of which such determination is made.

 

(b) Special Top-Heavy Contribution. If the Committee determines that this Plan
is “top-heavy” for any Plan Year, the following special rules will apply
notwithstanding any other rules to the contrary set forth elsewhere in this
Plan.

 

(1) A contribution will be made to the QSOP for each Participant who is an
Eligible Employee on the last day of such Plan Year that, when added to the
employer contribution and forfeitures otherwise allocated on behalf of such
individual for such Plan Year under this Plan and any other defined contribution
plan maintained by an Affiliate, is equal to:

 

(i) for each such Eligible Employee who is not a participant in a top-heavy
defined benefit plan maintained by the Employer or an Affiliate, the lesser of
(a) three percent (3%) of such Eligible Employee’s Compensation for such year or
(b) the percentage at which contributions are made (or are required to be made)
for such year to the key employee for whom such percentage is the highest; or

 

(ii) for each such Eligible Employee who also participates in a top-heavy
defined benefit plan maintained by the Employer or an Affiliate, five percent
(5%) of such Eligible Employee’s Compensation for such year;

 

provided, however, that no such contribution will be made under this Section for
any Eligible Employee to the extent such Eligible Employee receives the
top-heavy minimum contributions (as described in Code § 416(c)) under another
defined contribution plan maintained by the Employer or an Affiliate for such
Plan Year.

 

Effective for Plan Years beginning after January 1, 2002, SavingsPLUS
Contributions made under the QSOP shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code § 416(c)(2) and the
Plan. The preceding sentence shall apply with respect to SavingsPLUS
Contributions made under the QSOP or, if the minimum contribution requirement is
met in another defined contribution plan, such other plan. SavingsPLUS
Contributions that are used to satisfy the minimum contribution requirements
shall be treated as employer matching contributions for purposes of the actual
contribution percentage test and the other requirements of Code § 401(m)

 

(2) For Plan Years beginning before January 1, 2000, if the sum of the present
value of the accrued benefits of key employees (computed as described in Section
16.9(a)) exceeds ninety percent (90%) of the sum of the present value of the
accrued benefits of all employees (computed as described in Section 16.9(a)) as
of the determination date this Plan will be “super top-heavy” for the
immediately following Plan Year. With respect to “limitation years” (within the

 

-10-



--------------------------------------------------------------------------------

meaning of Section 5.2) which begin prior to January 1, 2000, in computing the
denominators of the defined benefit and defined contribution fractions described
in Code § 415(e), (i) a factor of 1.0 will be used instead of 1.25 while the
Plan is super top-heavy and (ii) if the Plan is top-heavy, but not super
top-heavy and the Plan uses a factor of 1.25, the minimum contribution described
in Section 16.9(b)(1)(ii) is increased to 7½% of Compensation. The Committee
will take such other action as necessary to satisfy the requirements of Code § 4
15(e) and § 416(h) if the Committee determines that this Plan fails to meet the
requirements set forth in Code § 416(h)(2)(B).

 

15. This amendment is intended as good faith compliance with the requirements of
EGTRRA and is to be construed in accordance with EGTRRA and guidance issued
thereunder. This amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of this amendment.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon action by its Board of Directors on December 20, 2002,
has caused this Amendment Number One to be adopted.

 

ATTEST:

     

UNITED PARCEL SERVICE OF AMERICA, INC.

/s/    JOSEPH R. MODEROW               /s/    MICHAEL L. ESKEW      

Joseph R. Moderow

Secretary

     

Michael L. Eskew

Chairman

 

-12-